       Case 2:20-cv-01050-MV-CG Document 24 Filed 12/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

             Plaintiffs,

v.                                                  CV No. 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Wednesday,

February 17, 2021, at 1:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                _________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
